Plaintiff contracted with the Air Force to produce a quantity of static electricity discharge ground reels for mounting on fuel supply trucks. The dispute concerns the latching and unlatching mechanism on the reel which was not specified with particularity as a precise design but the reel was to be “equipped with a latching mechanism to release the cable tension when the cable is in any extended position,” thus investing plaintiff with some degree of discretion. Defendant’s representative withheld approval of the first article plaintiff submitted which had 5 latching positions, and later required that plaintiff supply reels with 12 latching positions. Trial Commissioner Louis Specter in a report issued February 15, 1972 concluded that the defendant’s latching requirements constituted a change for which plaintiff was entitled to an equitable adjustment, since “nowhere in the record does there appear to be a functional or ‘performance’ need for latching at more frequent intervals than those provided by plaintiff’s first article submission,” and that plaintiff’s interpretation was entirely reasonable. On October 20,1972, the court issued the following order:
This case comes before the court on defendant’s request, filed March 15, 1972, for review under Rule 166 (e) of the report and opinion of Trial Commissioner Louis ■Spector, filed February 15, 1972, on plaintiff’s motion and defendant’s cross-motion for summary judgment, having been submitted on oral argument of counsel and the briefs of the parties. Upon consideration thereof, since the court agrees with the commissioner’s opinion and recommended conclusion, copies of which have been furnished to the parties, it hereby adopts the same as the basis for its judgment in this case.
it is therefore ordered that plaintiff’s motion for summary judgment is granted and defendant’s cross-motion is denied with judgment, accordingly, entered for plaintiff.
*1008it is further ordered that further proceedings in this case are stayed pursuant to Rule 167 for a period of ninety (90) days to afford the parties an opportunity to •obtain an agency resolution of the equitable adjustment in contract price to which plaintiff is entitled. •
BY THE COURT
(Sgd.) Wilson Cowen Chief Judge